Citation Nr: 0403333	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-05 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1977 to June 1980, 
and from May 1988 to November 1991.  He served in Southwest 
Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The veteran's claims were previously before the Board, and in 
a May 2000 remand they were returned to the RO for additional 
development.  That development has been completed, and the 
claims are once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have joint pain that is due 
to an undiagnosed illness or that is otherwise etiologically 
related to active service.  

2.  The veteran is not shown to have fatigue that is due to 
an undiagnosed illness or that is otherwise etiologically 
related to active service. 


CONCLUSIONS OF LAW

1.  A joint condition, including an undiagnosed illness 
manifested by signs or symptoms involving the joints, was not 
incurred in or aggravated by active service, nor may an 
undiagnosed illness manifested by signs or symptoms involving 
the joints be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.317 (2003).

2.  A disorder manifested by fatigue, including an 
undiagnosed illness manifested by signs or symptoms involving 
fatigue, was not incurred in or aggravated by active service, 
nor may an undiagnosed illness manifested by signs or 
symptoms involving fatigue be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claims were filed in August 1996 
and remain pending.  The United States Court of Appeals for 
Veterans Claims (the Court) held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially applicable 
to all claims pending on the date of enactment, citing Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the United States Supreme Court's and the Federal Circuit 
Court's binding authority.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, to the extent that the Kuzma case 
may be distinguished from the instant case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date and because the current 
claim is still pending before VA, the Board finds that the 
provisions of the VCAA are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 1997 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 1998 statement of the case and a 
supplemental statement of the case issued in May 2003, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In a March 2003 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board notes further, that following the March 2003 VCAA 
letter, the RO after development of the record and upon a 
review of that complete evidentiary record, readjudicated the 
veteran's claim in May 2003.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment reports.  In addition, the veteran 
was provided with several VA examinations.

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
service medical records; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1) (2003).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3) 
(2003).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2003).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2003).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
joint pain and fatigue, claimed as due to an undiagnosed 
illness.  In particular, the veteran contends that on 
occasion, his entire body aches, but that most often, he 
feels pain in his knees and his low back.  He indicates that 
he thought these problems may be due to his service in the 
Persian Gulf, which exposed him to dust and smoke from 
burning oil wells.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claims and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claims and service connection therefore cannot be 
granted.

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  In 
addition, as noted above, in order for service connection to 
be granted on a direct basis, a current disability; an in-
service disease or injury; and a medical nexus opinion must 
be established.  See Hickson, supra.

The Board notes that service personnel records confirm that 
the veteran served on active duty from June 1977 to June 1980 
and from May 1988 to November 1991, including service in the 
Southwest Asia theater of operations from December 1990 to 
April 1991.  

During active service, the veteran complained of left knee, 
ankle and foot pain.  He was diagnosed with chronic left knee 
pain, probable patellar tendonitis, post-tibial injury, mild 
bursitis in the left ankle, extensor strain, probable 
sprained left ankle or possible fracture, and inversion 
strain.  He also expressed complaints associated with his 
right shoulder; however, given that the veteran is already 
service connected for a right shoulder disability, those 
particular complaints are irrelevant to the claims now before 
the Board.  With respect to complaints of fatigue, these 
records indicate that the veteran denied having fatigue on 
five occasions. 

During VA outpatient treatment in September 1994, the veteran 
reported pain in his back, but indicated that he thought it 
was related to his kidneys.  The examiner diagnosed back pain 
of unclear etiology.  In February 1997, the veteran was seen 
for knee complaints.  He was diagnosed with Osgood-
Schlatter's Disease.  

During a March 1995 VA examination, the veteran reported knee 
and hip pain that began after service in the Persian Gulf.  
He also asserted that he had increased fatigue, stating that 
he did not feel like jogging and that he used elevators 
instead of stairs.  Upon examination, the examiner noted 
minimal decreased flexion of the veteran's left knee.  X-rays 
of the knees and hips were negative.  The veteran was 
diagnosed with chronic joint pain of the knees and hips, and 
asthma.  

During an April 1997 VA psychological examination, the 
veteran complained of fatigue, stating that was especially 
tired when arising in the morning.  He also reported having 
joint pain.  No diagnosis was made regarding the veteran's 
joint pain.  In a May 1997 addendum, the examiner noted that 
the veteran's fatigue was not symptomatic of his diagnosed 
adjustment disorder or depression.  He indicated that the 
etiology of the veteran's fatigue was unknown.  At a separate 
April 1997 VA examination, the veteran complained of joint 
pain and fatigue.  He stated that he had pain in his knees 
for a long period of time.  X-rays of the knees were negative 
and the veteran was diagnosed with knee strain.  With respect 
to fatigue, the veteran stated that he did not have the 
energy level that he used to have and that he became tired 
more easily than when he was younger.  The examiner stated 
that there was no specific entity to specifically explain the 
veteran's fatigue.  

During an August 1997 VA examination, the veteran reported 
that his entire body occasionally ached.  The examiner 
indicated that there was no evidence that the veteran 
suffered an illness or condition related to his service in 
the Persian Gulf region.  He explained that there were no 
abnormalities of the joints and that the veteran used his 
limbs fully and freely without limitation, restriction, or 
impairment.  He further stated that the veteran's articular 
symptoms were part of the summarization that often 
accompanied depressive illnesses when all radiological and 
chemical markers for joint disease were found to be 
unremarkable.  Fatigue was not discussed.  During a VA 
general medical examination conducted the same month, the 
veteran reported that he experienced the onset of right knee 
pain in 1992, but had never had right knee trauma.  The 
examiner noted that an arthrogram conducted in August 1995 
was negative.  He diagnosed right knee pain of unknown 
etiology.  While the veteran did not report having fatigue, 
he was diagnosed with asthma. 

During a June 2000 VA general examination, the veteran 
reported that he had fatigue that had developed in 1992 and 
had bothered him since that time.  He asserted that over-the-
counter caffeine and energy pills, including ginseng, seemed 
to help.  He could not recall being diagnosed with anything 
related to his fatigue.  The examiner stated that the 
veteran's fatigue appeared to be due to lack of sleep and the 
fact that he worked at two jobs.  He also noted that the 
veteran had a flat affect attributable to depression and that 
the fatigue may also be, or was likely, connected to 
depression.  With respect to his complaints of joint pain, 
the veteran stated that he developed joint pain in 1992 that 
affected his low back and knees.  He also reported that he 
had not been seen for this joint condition since 1998.  X-
rays of the lumbar spine, elbows, and hips revealed 
osteoarthritis.  X-rays of the knees and ankles were within 
normal limits.  The examiner diagnosed full range of motion 
of all joints with no abnormality.  He concluded that there 
was nothing in the medical record establishing that the 
veteran's arthritis was service connected. 

In July 2001, the veteran injured his right knee when he fell 
on concrete steps.  He had his knees X-rayed and those X-rays 
showed old fragmentation of tibial tuberosity on the left, 
consistent with Osgood-Schlatter's Disease.

Following a complete review of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
the veteran's service connection claims.  While the veteran 
received treatment for joint pain during active service and 
afterwards, no physician has linked the veteran's joint pain 
to active service or an undiagnosed illness.  Instead, VA 
examiners have attributed the joint pain to Osgood-
Schlatter's Disease and osteoarthritis of the lumbar spine, 
and elbows and hips.  Such arthritis and Osgood-Schlatter's 
Disease are known diagnosed illnesses.  In addition, no 
physician has linked the veteran's joint pain to active 
service.  The June 2000 VA examiner specifically stated that 
there was nothing in the service medical records to indicate 
that the veteran's arthritis was service connected.  As such, 
service connection is not warranted.

With respect to the veteran's claim of entitlement to service 
connection for fatigue, to include as a result of an 
undiagnosed illness, the evidence of record contains no 
evidence indicating that the veteran's fatigue is, in fact, 
due to an undiagnosed illness or otherwise related to active 
service.  The June 2000 VA examiner stated that the veteran's 
fatigue appeared to be due to a lack of sleep and the fact 
that he was working at two jobs.  Moreover, the examiner 
commented that the fatigue may also be attributable to the 
veteran's depression.  As such, there is no evidence that his 
fatigue is due to an undiagnosed illness.  In addition, there 
is no evidence that the veteran suffered from fatigue during 
active service and no physician has linked his claimed 
fatigue to active service.  Service connection is therefore 
not warranted.  

In light of these findings, service connection for joint pain 
and fatigue may not be granted under 38 U.S.C.A. § 1110 or § 
1117 (West 2002).  To merit an award of service connection 
under the first statutory provision, the veteran must submit 
competent evidence establishing the existence of a present 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is simply no 
evidence other than the veteran's own assertions establishing 
that he currently has a joint disability or fatigue that is 
related to active service.  Unfortunately, the veteran's 
assertions in this regard are insufficient to establish the 
necessary nexus between a current disability and service.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  To merit an 
award of service connection under the second statutory 
provision, the veteran must submit competent evidence 
establishing that he has objective indications of chronic 
disability resulting from an undiagnosed illness manifested 
by joint pain or fatigue.  As previously indicated, examiners 
have attributed the veteran's joint pains to arthritis and 
Osgood-Schlatter's disease, known diagnosed illnesses.  
Moreover, the veteran has not submitted competent evidence 
establishing that he has a chronic disability resulting from 
an undiagnosed illness manifested by fatigue.  As stated 
previously, the veteran's fatigue has been attributed to lack 
of sleep, work, and depression. 

Service connection also may not be presumed for arthritis as 
there is no evidence of record establishing that it 
manifested to a compensable degree within a year of the 
veteran's separation from service.  Rather, an examiner first 
diagnosed the veteran with osteoarthritis of the lumbar 
spine, elbows and hips in June 2000, several years after 
separation. 

Based on these findings, the Board concludes that fatigue and 
joint pain were not incurred in or aggravated by service, nor 
may arthritis be presumed to have been so incurred.  In 
reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine.  However, 
as there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor.  The preponderance of the 
evidence is against the veteran's claims for service 
connection for joint pain and fatigue, to include as due to 
an undiagnosed illness; therefore, these claims must be 
denied.  

To the extent that the veteran contends that he has joint 
pain and fatigue as a result of an undiagnosed illness, it is 
now well established that a person without medical training, 
such as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992; see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, the Board has reviewed the evidence of record and 
finds that the veteran does not currently have joint pain or 
fatigue that are etiologically related to active service or 
due to an undiagnosed illness.  For these reasons the Board 
finds that the preponderance of the credible and probative 
evidence is against the veteran's claims.  The appeal is 
accordingly denied. 




ORDER

Service connection for joint pain, to include as due to an 
undiagnosed illness, is denied.

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



